 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 7

 8        SETH ROWE,

 9                                 Petitioner,               CASE NO. 3:19-CV-05502-RBL-
                                                             JRC
10              v.
                                                             ORDER SUBSTITUTING
11        JEFFREY A. UTTECHT,                                RESPONDENT AND ORDER
                                                             DIRECTING SERVICE AND
12                                 Respondent.               RETURN, § 2254 PETITION

13

14
            The District Court has referred this petition for a writ of habeas corpus to United States
15
     Magistrate Judge J. Richard Creatura. The Court’s authority for the referral is 28 U.S.C. §
16
     636(b)(1)(A) and (B), and local Magistrate Judge Rules MJR3 and MJR4.
17
            Petitioner Seth Rowe filed a petition for writ of habeas corpus naming the State of
18
     Washington as the respondent. Dkt. 8. The proper respondent to a habeas petition is the “person
19
     who has custody over [the petitioner].” 28 U.S.C. § 2242; see also § 2243; Brittingham v. United
20
     States, 982 F.2d 378 (9th Cir. 1992); Dunne v. Henman, 875 F.2d 244, 249 (9th Cir. 1989).
21
     According to the petition, petitioner is currently housed at Coyote Ridge Corrections Center
22

23




     -1
 1 (“CRCC”). The Superintendent of CRCC is Jeffrey A. Uttecht. Accordingly, the Clerk of Court

 2 is directed to substitute Jeffrey A. Uttecht as the respondent in this action.

 3          Further, petitioner is subject to the Court’s Mandatory Electronic E-Filing Pilot Project

 4 pursuant to General Order 06-16. The Court, having reviewed petitioner’s federal habeas

 5 petition, hereby finds and ORDERS as follows

 6           (1)    The Clerk shall arrange for service by e-mail upon respondent and upon the

 7 Attorney General of the State of Washington, of copies of the petition, of all documents in

 8 support thereof, and of this Order. The Clerk shall also direct a copy of this Order and of the

 9 Court’s pro se instruction sheet to petitioner.

10          (2)     Within forty-five (45) days after such service, respondent(s) shall file and serve an

11 answer in accordance with Rule 5 of the Rules Governing Section 2254 Cases in United States

12 District Courts. As part of such answer, respondent(s) shall state whether petitioner has

13 exhausted available state remedies and whether an evidentiary hearing is necessary.

14 Respondent(s) shall not file a dispositive motion in place of an answer without first showing

15 cause as to why an answer is inadequate. Respondent(s) shall file the answer with the Clerk of

16 the Court and serve a copy of the answer on petitioner.

17          (3)     The answer will be treated in accordance with LCR 7. Accordingly, on the face

18 of the answer, respondent(s) shall note it for consideration on the fourth Friday after filing.

19 Petitioner may file and serve a response not later than the Monday immediately preceding the

20 Friday designated for consideration of the matter, and respondent(s) may file and serve a reply

21 not later than the Friday designated for consideration of the matter.

22

23


     ORDER SUBSTITUTING RESPONDENT
     AND ORDER DIRECTING SERVICE AND
     RETURN, § 2254 PETITION - 2
 1          (4)    Filing by Parties, Generally

 2          All attorneys admitted to practice before this Court are required to file documents

 3 electronically via the Court’s CM/ECF system. Petitioner shall file all documents electronically.

 4 All filings must indicate in the upper right hand corner the name of the magistrate judge to whom

 5 the document is directed.

 6          Any document filed with the Court must be accompanied by proof that it has been served

 7 upon all parties that have entered a notice of appearance in the underlying matter. Petitioner

 8 shall indicate the date the document is submitted for e-filing as the date of service.

 9          (5)    Motions

10          Any request for court action shall be set forth in a motion, properly filed and served.

11 Pursuant to LCR 7(b), any argument being offered in support of a motion shall be submitted as a

12 part of the motion itself and not in a separate document. The motion shall include in its caption

13 (immediately below the title of the motion) a designation of the date the motion is to be noted for

14 consideration on the Court’s motion calendar.

15          (6)    Direct Communications with District Judge or Magistrate Judge

16          No direct communication is to take place with the District Judge or Magistrate Judge with

17 regard to this case. All relevant information and papers are to be directed to the Clerk.

18          Dated this 8th day of July, 2019.

19

20

21
                                                          A
                                                          J. Richard Creatura
                                                          United States Magistrate Judge
22

23


     ORDER SUBSTITUTING RESPONDENT
     AND ORDER DIRECTING SERVICE AND
     RETURN, § 2254 PETITION - 3
